
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 224
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Ms. Richardson (for
			 herself, Ms. Loretta Sanchez of
			 California, Mrs.
			 Napolitano, Ms. Linda T. Sánchez of
			 California, Mr. Filner,
			 Ms. Zoe Lofgren of California,
			 Mr. Rohrabacher,
			 Mr. Issa, Mr. Calvert, and Mr.
			 Garamendi) submitted the following resolution; which was referred
			 to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  Port of Long Beach.
	
	
		Whereas, on June 24, 1911, the Port of Long Beach, located
			 on 800 acres of marshland at the mouth of the Los Angeles River, was officially
			 opened to the world;
		Whereas on that day, the S.S. Iaqua unloaded 280,000 feet
			 of redwood lumber at a small pier of wood and concrete, becoming the first ship
			 to call on the Port of Long Beach;
		Whereas the first Board of Harbor Commissioners assembled
			 in 1919 to direct operations of the harbor following its acquisition by the
			 City of Long Beach, California;
		Whereas after nearly a decade of dredging and harbor
			 improvements, in 1926 the Port of Long Beach attained deep water
			 port status and records 1,000,000 tons of cargo having passed through its piers
			 since the Iaqua;
		Whereas the 1930s witnessed the expansion of the San Pedro
			 Bay breakwater and the discovery of oil, ushering in an era of unprecedented
			 growth for the Port and the City of Long Beach;
		Whereas the United States Navy established a facility in
			 1940 at Terminal Island that would become the Long Beach Naval Shipyard, which
			 provided critical support to United States operations in the Pacific Ocean
			 during World War II, and remained a major military facility until 1997;
		Whereas the Jacobson Pilot Station was the first of its
			 kind in the Americas to install a shore-based radar system in 1949, and Time
			 Magazine dubbed the Port of Long Beach America’s Most Modern
			 Port;
		Whereas in 1973, the Port of Long Beach became the first
			 port in the Western Hemisphere to receive the Environmental “E” Award from the
			 American Association of Port Authorities for its efforts to prevent oil spills,
			 process sewage, clean the harbor, and monitor water quality, and received the
			 E-Star Award from the United States Department of Commerce one year
			 later;
		Whereas in 1996 and 1997, the Port of Long Beach handled
			 more shipping containers than any other United States port, and is currently
			 the second busiest port in the United States and one of the busiest in the
			 world;
		Whereas the Port of Long Beach continues its legacy of
			 environmentally sensitive operations through its Green Port Policy and its
			 Clean Air Action Plan which have become the model for similar facilities around
			 the world seeking to improve water quality, reduce emissions, prevent
			 contamination, protect wildlife, and implement sustainable practices in daily
			 operations;
		Whereas the Port of Long Beach has taken unprecedented
			 steps to connect with its surrounding communities, offering free tours of the
			 Port to the public, holding community forums, awarding scholarships, pioneering
			 trade-related educational programs, and hosting the annual Green Port Fest;
			 and
		Whereas the Port of Long Beach directly supports over
			 300,000 jobs across Southern California and impacts millions more across the
			 Nation, and shall begin its 100th year as a proven engine of economic growth:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 100th anniversary of the
			 Port of Long Beach;
			(2)recognizes the
			 contributions to United States shipping made during the Port’s history;
			 and
			(3)acknowledges the
			 critical importance of the Port to continuing prosperity and capacity for
			 future trade in the United States.
			
